Citation Nr: 0622875	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2002 and January 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  


FINDING OF FACT

The veteran has a 10-percent rating for his service-connected 
bilateral tinnitus, the maximum rating authorized under 
Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied his request because under DC 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded the CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and DC 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran already has a 10-percent rating for his bilateral 
tinnitus, the highest schedular evaluation possible.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, his appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal, as 
here, where the law, and not the underlying facts or 
development of the facts are dispositive of the claim.  
Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002). 


ORDER

The claim for a schedular rating higher than 10 percent for 
tinnitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


